DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because (1) various reference numbers have no leader lines (e.g., ref. nos. 4 and 6 in Fig. 1), (2) various leader lines have no reference numbers (e.g., the leader line below ref. no. 400 and below ref. no. 1 in Fig. 2), (3) the spring 500 appears to pass through solid structure of 4c and 5 in Fig. 1 and 4c, 5, and 2 in Fig. 2), and (4) the cross hatching of various sections improperly is extended into adjacent structure in Figs. 1 and 2.

    PNG
    media_image1.png
    150
    231
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substantially prismatic body of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “electro-valves and/or electro-pumps” in lines 1 and 2 and also recites, “said complex functional assembly (100) being a valve or a pump” in lines 9 and 10.  It is unclear if these recitations are referring to the same valve or pump or if the recitations refer to different valves or pumps.
The last line of claim 16 recites, “the delimitation wall (4b) and/or on the top wall (4c).”  The recitations “the delimitation wall” and “the top wall” lack proper antecedent basis.  Claim 17 recites, “a delimitation wall” and “a top wall”, which appear to be a double inclusion of limitations in claim 16.  It appears that some or all of claim 17 should be added to claim 16 before the recitation of “the delimitation wall” and “the top wall”.
Claim 17 recites “a substantially prismatic or cylindrical body”.  It is unclear what the scope of “substantially” encompasses as the depicted body is not prismatic and a prism is a different shape than a cylinder.

Allowable Subject Matter
Claims 16-31 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Da Pont (US Patent Number 8,960,638) discloses a similar pilot actuated valve with a shutter assembly having an encapsulation body (7) that contains both the fixed core and movable core and also extends into the complex functional assembly that is a valve.  However, Da Pont does not have filtration/retention means on the delimitation wall or top wall of the encapsulation body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753